 
EXHIBIT 10.2
 
WEB.COM GROUP, INC.
INDEMNITY AGREEMENT
 
This Agreement is made and entered into this 27th day of October 2011 by and
between Web.com Group, Inc., a Delaware corporation (the “Corporation”), and
Anton Levy (“Agent”).
 
Recitals
 
Whereas, Agent performs a valuable service to the Corporation in his capacity as
a director of the Corporation;
 
Whereas, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, officers, employees and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (the “Code”);
 
Whereas, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees and other
agents with respect to indemnification of such persons; and
 
Whereas, in order to induce Agent to serve as a director of the Corporation, the
Corporation has determined and agreed to enter into this Agreement with Agent;
 
Now, Therefore, in consideration of Agent’s service as a director after the date
hereof, the parties hereto agree as follows:
 
Agreement
 
1.           Services to the Corporation.  Agent will serve, at the will of the
Corporation or under separate contract, if any such contract exists, as a
director of the Corporation or as a director, officer or other fiduciary of an
affiliate of the Corporation (including any employee benefit plan of the
Corporation) faithfully and to the best of his ability so long as he is duly
elected and qualified in accordance with the provisions of the Bylaws or other
applicable charter documents of the Corporation or such affiliate and is a duly
appointed officer of the Corporation or such affiliate; provided, however, that
Agent may at any time and for any reason resign from such position (subject to
any contractual obligation that Agent may have assumed apart from this
Agreement) and that the Corporation or any affiliate shall have no obligation
under this Agreement to continue Agent in any such position.
 
 
1.

--------------------------------------------------------------------------------

 
 
2.           Indemnity of Agent.  The Corporation hereby agrees to hold harmless
and indemnify Agent to the fullest extent authorized or permitted by the
provisions of the Bylaws and the Code, as the same may be amended from time to
time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than the Bylaws or the Code permitted
prior to adoption of such amendment).
 
3.           Additional Indemnity.  In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Agent:
 
(a)           against any and all expenses (including attorneys’ fees), witness
fees, damages, judgments, fines and amounts paid in settlement and any other
amounts that Agent becomes legally obligated to pay because of any claim or
claims made against or by him in connection with any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Corporation) to which Agent is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Agent is, was or at
any time becomes a director, officer, employee or other agent of Corporation, or
is or was serving or at any time serves at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise; and
 
(b)           otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the Code and Section 43 of
the Bylaws.
 
4.           Limitations on Additional Indemnity.  No indemnity pursuant to
Section 3 hereof shall be paid by the Corporation:
 
(a)           on account of any claim against Agent for an accounting of profits
made from the purchase or sale by Agent of securities of the Corporation
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934 and amendments thereto or similar provisions of any federal, state or local
statutory law;
 
(b)           on account of Agent’s conduct that is established by a final
judgment as knowingly fraudulent or deliberately dishonest or that constituted
willful misconduct;
 
(c)           on account of Agent’s conduct that is established by a final
judgment as constituting a breach of Agent’s duty of loyalty to the Corporation
or resulting in any personal profit or advantage to which Agent was not legally
entitled;
 
(d)           except as provided in Section 7, for which payment is actually
made to Agent under a valid and collectible insurance policy or under a valid
and enforceable indemnity clause, bylaw or agreement, except in respect of any
excess beyond payment under such insurance, clause, bylaw or agreement;
 
(e)           if indemnification is not lawful (and, in this respect, both the
Corporation and Agent have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication); or
 
 
2.

--------------------------------------------------------------------------------

 
 
(f)           in connection with any proceeding (or part thereof) initiated by
Agent, or any proceeding by Agent against the Corporation or its directors,
officers, employees or other agents, unless (i) such indemnification is
expressly required to be made by law, (ii) the proceeding was authorized by the
Board of Directors of the Corporation (the “Board”), (iii) such indemnification
is provided by the Corporation, in its sole discretion, pursuant to the powers
vested in the Corporation under the Code, or (iv) the proceeding is initiated
pursuant to Section 10 hereof.
 
5.           Continuation of Indemnity.  All agreements and obligations of the
Corporation contained herein shall continue during the period Agent is a
director, officer, employee or other agent of the Corporation (or is or was
serving at the request of the Corporation as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise) and shall continue thereafter so long as Agent
shall be subject to any possible claim or threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Agent was serving in
the capacity referred to herein.
 
6.           Partial Indemnification.  Agent shall be entitled under this
Agreement to indemnification by the Corporation for a portion of the expenses
(including attorneys’ fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Agent becomes legally obligated to
pay in connection with any action, suit or proceeding referred to in Section 3
hereof even if not entitled hereunder to indemnification for the total amount
thereof, and the Corporation shall indemnify Agent for the portion thereof to
which Agent is entitled.
 
7.           Primacy of Indemnification.  The Corporation hereby agrees (i) that
it is the indemnitor of first resort (i.e., its obligations to Agent are primary
and any obligation of any corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other enterprise (other than the
Corporation, any other entity controlled by the Corporation or the insurer under
and pursuant to an insurance policy of the Corporation or any such controlled
entity) from whom Agent may be entitled to indemnification or advancement of
expenses with respect to which, in whole or in part, the Corporation or any
other person controlled by the Corporation may also have an indemnification or
advancement obligation (collectively, the “Agent-Related Entities”) to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Agent are secondary), (ii) that it shall be required to advance
expenses in accordance with the terms of this Agreement, without regard to any
rights Agent may have against the Agent-Related Entities, and (iii) that it
irrevocably waives, relinquishes and releases the Agent-Related Entities from
any and all claims against the Agent-Related Entities for contribution,
subrogation or any other recovery of any kind relating to Agent’s actions or
service as a Board member. The Corporation further agrees that no advancement or
payment by the Agent-Related Entities on behalf of Agent with respect to any
claim for which Agent has sought indemnification from the Corporation shall
reduce or otherwise alter the rights of Agent or the obligations of the
Corporation hereunder. In the event that any of the Agent-Related Entities shall
make any advancement or payment on behalf of Agent with respect to any claim for
which Agent has sought indemnification from the Corporation, the Agent-Related
Entity making such payment shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Agent against the Corporation, and Agent shall execute all papers
reasonably required and take all action reasonably necessary to secure such
rights, including, without limitation, execution of such documents as are
necessary to enable the Agent-Related Entities to bring suit to enforce such
rights. The Corporation and Agent agree that the Agent-Related Entities are
express third party beneficiaries of the terms of this Section 7, entitled to
enforce this Section 7 as though each of the Agent-Related Entities were a party
to this Agreement.
 
 
3.

--------------------------------------------------------------------------------

 
 
8.           Notification and Defense of Claim.  Not later than thirty (30) days
after Agent becomes aware, by written or other overt communication, of any
pending or threatened litigation, claim or assessment, Agent will, if a claim in
respect thereof is to be made against the Corporation under this Agreement,
notify the Corporation of such pending or threatened litigation, claim or
assessment; but the omission so to notify the Corporation will not relieve it
from any liability which it may have to Agent otherwise than under this
Agreement.  With respect to any such pending or threatened litigation, claim or
assessment as to which Agent notifies the Corporation of the commencement
thereof:
 
(a)           the Corporation will be entitled to participate therein at its own
expense;
 
(b)           except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Agent.  After notice from the Corporation to Agent of
its election to assume the defense thereof, the Corporation will not be liable
to Agent under this Agreement for any legal or other expenses subsequently
incurred by Agent in connection with the defense thereof except for reasonable
costs of investigation or otherwise as provided below.  Agent shall have the
right to employ separate counsel in such action, suit or proceeding but the fees
and expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Agent unless
(i) the employment of counsel by Agent has been authorized by the Corporation,
(ii) Agent shall have reasonably concluded, and so notified the Corporation,
that there is an actual conflict of interest between the Corporation and Agent
in the conduct of the defense of such action or (iii) the Corporation shall not
in fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of Agent’s separate counsel shall be at the
expense of the Corporation.  The Corporation shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of the
Corporation or as to which Agent shall have made the conclusion provided for in
clause (ii) above; and
 
(c)           the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld.  The
Corporation shall be permitted to settle any action or claim except that it
shall not settle any action or claim in any manner which would impose any
penalty or limitation on Agent without Agent’s written consent, which may be
given or withheld in Agent’s sole discretion.
 
 
4.

--------------------------------------------------------------------------------

 
 
9.             Expenses.  The Corporation shall advance, prior to the final
disposition of any proceeding, promptly following request therefor, all expenses
incurred by Agent in connection with such proceeding upon receipt of an
undertaking by or on behalf of Agent to repay said amounts if it shall be
determined ultimately that Agent is not entitled to be indemnified under the
provisions of this Agreement, the Bylaws, the Code or otherwise.
 
10.           Enforcement.  Any right to indemnification or advances granted by
this Agreement to Agent shall be enforceable by or on behalf of Agent in any
court of competent jurisdiction if (a) the claim for indemnification or advances
is denied, in whole or in part, or (b) no disposition of such claim is made
within ninety (90) days of request therefor.  Agent, in such enforcement action,
if successful in whole or in part, shall be entitled to be paid also the expense
of prosecuting his claim.  It shall be a defense to any action for which a claim
for indemnification is made under Section 3 hereof (other than an action brought
to enforce a claim for expenses pursuant to Section 9 hereof; provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof.  Neither the failure of the Corporation (including its Board or its
stockholders) to have made a determination prior to the commencement of such
enforcement action that indemnification of Agent is proper in the circumstances,
nor an actual determination by the Corporation (including its Board or its
stockholders) that such indemnification is improper shall be a defense to the
action or create a presumption that Agent is not entitled to indemnification
under this Agreement or otherwise.
 
11.           Subrogation.  Except as set forth in Section 7, in the event of
payment under this Agreement, the Corporation shall be subrogated to the extent
of such payment to all of the rights of recovery of Agent (other than against
the Agent-Related Entities), who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.
 
12.           Non-Exclusivity of Rights.  The rights conferred on Agent by this
Agreement shall not be exclusive of any other right which Agent may have or
hereafter acquire under any statute, provision of the Corporation’s Certificate
of Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.
 
13.           Survival of Rights.
 
(a)           The rights conferred on Agent by this Agreement shall continue
after Agent has ceased to be a director, officer, employee or other agent of the
Corporation or to serve at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise and shall inure to the
benefit of Agent’s heirs, executors and administrators.
 
(b)           The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.
 
 
5.

--------------------------------------------------------------------------------

 
 
14.           Severability.  Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof.  Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law.
 
15.           Governing Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of Delaware.
 
16.           Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.
 
17.           Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute but one and the same
Agreement.  Only one such counterpart need be produced to evidence the existence
of this Agreement.
 
18.           Headings.  The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
 
19.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) upon delivery if delivered by hand to the party to whom such communication
was directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:
 
(a)          If to Agent, at the address indicated on the signature page hereof.
 
(b)          If to the Corporation, to:
 
Web.com Group, Inc.
12808 Gran Bay Parkway West
Jacksonville, FL 32258


or to such other address as may have been furnished to Agent by the Corporation.
 
**End of Agreement – Signature Page Follows**
 
 
6.

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
WEB.COM GROUP, INC.
   
By:
/s/ David L. Brown
 
David L. Brown, Chief Executive Officer
   
Agent
   
By:
/s/ Anton Levy
Anton Levy
Address:
   
55 E. 52nd Street, 32nd Floor
New York, NY 10055

 
 
7.

--------------------------------------------------------------------------------

 